IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30933
                         Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

STEVEN ERIC LUMPKIN,

                                             Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 97-CR-60001
                        - - - - - - - - - -

                            April 20, 1999

Before REAVLEY, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Steven Eric Lumpkin appeals his guilty plea convictions of

seven counts of receiving child pornography and one count of

possessing child pornography.    Lumpkin argues that the district

court plainly erred in applying the cross-reference provision of

U.S.S.G. § 2G2.4(c)(1) in determining his base offense level.

     Lumpkin’s challenge to the applicability of the cross-

reference provision (in which he essentially challenges his

involvement or intent) raises fact questions that should have


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-30933
                                 -2-

been stated at the time of his plea and could subsequently have

been resolved by the sentencing court if he had objected to the

PSR’s findings.   Lumpkin has not shown that the district court

plainly erred.    United States v. Arce, 118 F.3d 335, 344 n.8 (5th

Cir. 1997), cert. denied, 118 S. Ct. 705 (1998); Robertson v.

Plano City of Texas, 70 F.3d 21, 23 (5th Cir. 1995).

Accordingly, the judgment of the district court is AFFIRMED.